IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 96 MAL 2016
                                           :
                  Respondent               :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
           v.                              :
                                           :
                                           :
JASON J. DOMINICK,                         :
                                           :
                  Petitioner               :


                                        ORDER



PER CURIAM

     AND NOW, this 29th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.



     Justice Wecht notes his dissent.